Circuit Court for Baltimore City       IN THE COURT OF APPEALS
Case No. 24-C-16-005801
Argued: July 27, 2017
                                              OF MARYLAND

                                                      No. 98


                                            September Term, 2016



                                       JANE AND JOHN DOE et al.


                                                 v.


                                   ALTERNATIVE MEDICINE MARYLAND,
                                               LLC et al.




                                     Barbera, C.J.
                                     Greene
                                     McDonald
                                     Watts
                                     Hotten
                                     Getty,
                                     Wilner, Alan M. (Senior Judge,
                                     (Specially Assigned)

                                                               JJ.



                                             PER CURIAM ORDER


                                     Filed: July 28, 2017
JANE AND JOHN DOE, et al.                           *       IN THE

                                                    *       COURT OF APPEALS

                                                    *       OF MARYLAND

v.                                                  *       No. 98
                                                            September Term, 2016
ALTERNATIVE MEDICINE                                *
MARYLAND, LLC, et al.
                                                    *
     *       *      *      *       *       *       *       *       *      *       *       *       *

                                    PER CURIAM ORDER

                 For reasons to be stated in an opinion later to be filed, it is this 28th day of July,

2017

                 ORDERED, by the Court of Appeals of Maryland, that the orders of the Circuit

Court for Baltimore City denying intervention to Holistic Industries, LLC, Curio Cultivation, LLC,

ForwardGro, LLC, SunMed Growers, LLC, Doctor’s Orders Maryland, LLC, Green Leaf Medical,

LLC, Kind Therapeutics, USA, LLC, and Temescal Wellness of MD, LLC (“Growers”) be, and

they are hereby reversed, and the case is remanded to that Court with instruction to grant

intervention as of right with respect to the aforementioned Growers, pursuant to Maryland Rules

2-211 and 2-214(a) and Section 3-405(a)(1) of the Courts and Judicial Proceedings Article; and it

is further

                 ORDERED, that the orders of the Circuit Court for Baltimore City denying

intervention to Jane and John Doe (“Patients”) be, and they are hereby affirmed; and it is further

                 ORDERED, that the orders of the Circuit Court for Baltimore City denying

intervention to the Coalition for Patient Medicinal Access, LLC and Maryland Wholesale Medical

Cannabis Trade Association be, and they are hereby affirmed; and it is further
                 ORDERED, that this case is remanded to the Circuit Court for Baltimore City for

further proceedings including determination of the issue of laches raised in this appeal, this Court

having determined that it will not address that issue in this appeal; and it is further

                 ORDERED, that the stay issued by this Court of June 2, 2017 be, and it is hereby

lifted; and it is further

                 ORDERED, that the costs in this Court and in the Court of Special Appeals to be

paid 50% by Alternative Medicine Maryland, LLC, 25% by Coalition for Patient Medicinal

Access, LLC and 25% by Maryland Wholesale Medical Cannabis Trade Association. Mandate

to be issued forthwith.



                                                               /s/ Mary Ellen Barbera

                                                                      Chief Judge